       Case 2:20-cv-01720-KJM-DB Document 5 Filed 10/30/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NICOLE PEARSON,                                  No. 2:20-cv-1720 KJM DB PS
12                       Plaintiff,
13           v.                                        ORDER
14    ICANOTES-EHR, et al.,
15                       Defendants,
16

17          Plaintiff Nicole Pearson is proceeding in this action pro se. This matter was referred to

18   the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On

19   October 9, 2020, plaintiff’s complaint was dismissed and plaintiff was granted leave to file an

20   amended complaint within twenty-eight days. (ECF No. 3.) On October 26, 2020, plaintiff filed

21   a request for an extension of time to file an amended complaint. (ECF No. 4.) Good cause

22   appearing, plaintiff’s request will be granted.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1. Plaintiff’s October 26, 2020 motion for an extension of time (ECF No. 4) is granted;

25   and

26   ////

27   ////

28   ////
                                                       1
      Case 2:20-cv-01720-KJM-DB Document 5 Filed 10/30/20 Page 2 of 2


 1          2. Within twenty-eight days from the date of this order, an amended complaint shall be
 2   filed that cures the defects noted in the order issued October 9, 2020.
 3   DATED: October 30, 2020                               /s/ DEBORAH BARNES
                                                           UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
